Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, drawn to an O/W emulsion comprising an emulsifying polymer comprising monomer (a1) and monomer (a2), the emulsion having a pH greater than or equal to 6.5, the emulsion free of film-forming agents and free of surface-active compounds and to various compositions thereof in the reply filed on January 5, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction is not proper because the Examiner has not established a burden as set forth in MPEP 803 and 1893.03(d), that the Examiner has not provided any indication that the content of the claims was interpreted in light of the description or in light of MPEP 806.03, and that there is a technical relationship.  This is not found persuasive because MPEP 803 and 806.03 do not apply to national stage applications submitted under 35 USC 371 as set forth in MPEP 1893.03(d), the Examiner has listed the different groups of claims and explained why each group lacks unity as set forth in MPEP 1893.03(d), Applicant has proffered no evidence substantiating the allegation that the Examiner has not interpreted the claims in light of the description by identifying a passage of the description which is properly read into the claims, and Applicant has not identified the alleged a posteriori in view of Daniels as set forth at page 3 of the Requirement for Restriction and as described in MPEP 1850.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-11 as filed on September 9, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 was considered.

Claim Objections
Claims 1-4, 6 and 7 are objected to because of the following informalities: 
Claim 1:  “A cosmetic composition in form of” is grammatically incorrect.  
Claim 1:  “of” should presumably be inserted after “at least one polymerisation reaction”.
Claim 2:  “a total amount” is properly “the total amount” because antecedent basis for the property of the composition is implicit.
Claim 3 should presumably reference the lipophilic compound of claim 1, else, claim 3 should recite “the lipophilic phase further comprises a second lipophilic compound” or some variation thereof.
Claim 3:  “and” should be inserted before “oils”.
Claim 4:  a comma should be inserted after glycols.
Claim 6:  “a total molar amount” is properly “the total molar amount”.
Claim 7:  “an amount” is properly “the amount”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites at least one compound inclusive of moisteners.  A moistener is a device that dampens or moistens something:

    PNG
    media_image1.png
    292
    665
    media_image1.png
    Greyscale

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “moisteners” in claim 4 is used by the claim to mean “a hydrophilic compound”, however, the specification at page 4 does not clearly define the term.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites a pH greater than 4, a pH less than 13, or a pH from 4 to 13, however, claim 1 from which claim 5 depends recites a pH greater than or equal to 6.5.  Claim 5 therefore fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2012/0244093, published September 27, 2012, of record).
Daniels teaches a cosmetic foam formulation comprising a substantially conventional emulsifier-free emulsion of the oil-in-water type, comprising an oil phase and an aqueous phase, the emulsion comprising at least one surface active ionic polymer comprising an ionic monomer (M1) and at least one further monomer (title; abstract; Figures; paragraphs [0001], [0061]-[0062], [0085]-[0119], [0188]; claims).  The oil phase comprises oils; the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), as required by instant claims 2 and 3.  The aqueous phase may further comprise adjuvants inclusive of polyols such as glycerol and glycols (paragraph [0136]), as required by instant claim 4.
Ionic monomer (M1) of the ionic polymer is selected from the group consisting of acrylic acid (monomer (a1)), methacrylic acid (monomer (a1)) and acrylamide alkylsulfonic acids such as 2-acrylamido-2-methylpropane sulfonic acid (monomer (a3)) (paragraphs [0093]-[0094], [0103], [0109]; claims 9, 15-17), as required by instant claims 6 and 8.  
The at least one further monomer of the ionic polymer is selected from the group inclusive of (C1-C30) alkyl esters of acrylic acid, methacrylic acid, maleic acid, fumaric acid and crotonic acid (a2), in particular, (C1-C6) alkyl esters of (meth)acrylate such as methyl acrylate (monomer (a2)) (paragraphs [0098], [0103], [0109]; claims 15-16), as required by instant claim 6.  
The ionic polymer may be pre-neutralized or neutralized during the production of the emulsion by adjusting the pH of the aqueous phase (paragraph [0114]), as required by instant claim 9.  The formulations may optionally further comprise inter alia pH regulators (paragraphs as required by instant claim 5.  
The emulsions contain 0.01 to 10 wt% ionic polymer (paragraph [0084]), as required by instant claim 7.  Because the emulsions contain 5 to 50 wt% oil phase (paragraphs [0128]-[0135]), the amount of polymer taught by Daniels also overlaps the instantly claimed range relative to the amount of hydrophilic / water phase.  See MPEP 2144.05 I.  
The emulsions may optionally further comprise solid emulsifiers such as titanium dioxide, in particular coated titanium dioxide (paragraphs [0120]-[0127]; claims 2-4), as required by instant claim 10.  The emulsions may optionally further comprise active agents (paragraphs [0146]-[0152]).
Daniels does not disclose any film-forming agents (whole document).
Because the pH disclosed by Daniels of 6 to 7 is not considered to disclose the instantly claimed range of a pH greater than or equal to 6.5 (claims 1 and 11) with sufficient specificity, the instantly claimed emulsions are not anticipated by Daniels.  See MPEP 2131.03.  However, because the pH disclosed by Daniels of 6 to 7 overlaps the instantly claimed range, the instantly claimed emulsions are prima facie obvious over the teachings of Daniels as elaborated supra.  See MPEP 2144.05 I.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zeng et al. (US 2014/0363385) teach water resistant personal care polymers comprising one or more (meth)acrylate monomer selected from at least one of a C1-C4 (meth)acrylate or (meth)acrylic acid (title; abstract; claims).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633